The application for rehearing by appellants was filed within the time prescribed by the rule. Code of Alabama 1940, Title 7, Appendix, p. 1018, Rule 38, and authorities there cited; In re State ex rel. Attorney General, 185 Ala. 347, 349, 64 So. 310; Collins v. State, 28 Ala. App. 400, 402, 185 So. 779; Wilson v. State, 28 Ala. App. 475, 187 So. 874; Code of 1923, Vol. 4, p. 891, Rule 38, and authorities there cited; Birmingham Gas Co. v. Sanders, 230 Ala. 649, 162 So. 532.
We have considered the applications for rehearing by appellees and appellants and are of opinion that the same should be overruled. The father turned the property over to the son in question and the wife and children knew of the said son's management. The fact that two of the girls did not agree to his continuance of this management does not affect the decision, as we see it, for when the whole record is viewed, he has acted as best he could under the heavy load of debt by reason of the father's mortgage to the Federal Land Bank at New Orleans, doctor, nurses and medical bills, together with the indebtedness at the bank, and the limited area of cultivation and source of income to meet the heavy obligations.
The evidence further shows that this son, at his own expense, built a house in town to which the father and his wife and nurse could be removed, and which the father occupied without paying any rent.
The evidence further shows that the wife spent in this effort the income she had from her father's estate and that she understood that the son, acting as administrator, sold a small amount of timber, after having it cruised, at a reasonable market price.
As we view the record, the son acted, for the benefit of the parties immediately in interest and those ultimately concerned.
We have been furnished with several affidavits from respective secretaries of counsel of record. We will enforce the rule with reason and common sense and make the observation and hold that the leaving of a copy touching such application and brief with the personal secretary of counsel was a service thereof within the rule that obtains touching the matter, supra. Code of 1923, Vol. 4, p. 891, Rule 38, and authorities there cited.
The applications for rehearing are overruled.
GARDNER, C. J. and BROWN and FOSTER, JJ., concur. *Page 256